Title: To John Adams from Elbridge Gerry, 3 August 1785
From: Gerry, Elbridge
To: Adams, John


          
            My dear sir
            New York August 3d 1785
          
          The packet has given her Signal this Morning for sailing & I have but an half Hour to write.
          You son Mr Adams delivered me your Favours of the 25th & 28th of April, & these were More acceptable as they were received from his Hands. I think him a promising Character, that will make a Figure in publick or private Life, & be an Honor to his Country as well as to his Connections. He has had much Attention paid to him in this City, & by Invitation of the president is now in his Family. Mr Dana having given me some Hints respecting his having attended him as private Secretary, I have obtained a Resolve authorizing Mr Dana to charge the publick with his necessary Expences on this Score.
          We have not yet received an Answer from Governor Rutledge respecting his Appointment to the Hague, but I think it probable that he will accept.
          Your Opponents in this Quarter are silenced for the present, finding I presume, that You stand on Terra firma. I hope Your Negotiations at the Court of London will be successful & put You above competition; but in any Event I am sure You will manifest both Abilities & Integrity, & do as much as can be done. under such Circumstances, however grateful the Smiles of your Country may be, You will be far above the apprehension of her unmerited Frowns—
          Monsr de Marbois has withdrawn his Demand of Longchamps, & thus puts an End to that very disagreable Contest— this he says is by order of his Court—
          The Cincinnati are not unnoticed nor unsuspected. We have been silent from a principle of Affection for the Officers who compose it. an opportunity has been given them to retract from their unconstitutional, & dangerous Institution: they would have done themselves immortal Honor & confirmed the Affections of their Countrymen by improving the Moment; they have not only neglected this, but have pursued this System with a Refinement of policy. they must therefore be checked, & if in doing this, they loose Reputation, they may with Justice impute the Blame to none but themselves. I think You will before November hear that the Matter has been agitated in Congress—
          Our Commerce is in a chaotic State, I have no precise Idea of it myself. the Ballance of Trade is against Us at present & drains Us of our Money. but Importations are lessening, because our fundless Speculators cannot get Credit in Europe, & because the Merchant who has Funds, finds no great profit on those Articles from abroad which are not Necessaries, & are classed under the Head of Conveniency & Luxuries. add to this, our Staples are daily increasing, as well those that are taken from the Sea, & that are manufactured as those which are the produce of the Country. The Decrease of our Imports, & Increase of our Exports, afford agreable prospects, & must in Time make the Scales preponderate in our Favour; more especially when by Treaties of Commerce, We shall be able to carry our Staples to the best markets, & purchase what We Want of those who sell cheapest; When in short We shall be able to make the European Merchants bid on each other for our Exports, & undersell each other to have the Advantage of supplying Us.
          The Requisition is before Congress: but We can do nothing with it at present. I have not Time to give You a Detail of this Business & with my best Respects to the Ladies of your Family & Colo Smith must conclude by assuring You that with the higs Repects I remain yours sincerely
          
            E Gerry
          
        